DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 9-11 as method claims not elected.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed February 1, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of November 3, 2021 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-11 directed to method claims non-elected without traverse.  Accordingly, claims 9-11 been cancelled.
	Status of the Claims
	Claims 9-11 are cancelled.  Claims 13-14 are added.  No new matter.  Claims 1-8, and 12-14 are present for examination.

Allowable Subject Matter
Claims 1-8, and 1 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lee (US 2014/0124801), Do (US 2014/0145237), Iwasaki (US 2014/0027792), Chen (US 2017/0229482),
Regarding Claim 1 (from which claims 2-8, and 12-14 depend), a plurality of light-emitting diodes, some of which being entirely within the second region to be between the first electrode and the second electrode in a plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The reference made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho (US 2019/0244567) discloses (Fig. 2) a plurality of LEDS LD1/LD2 between connection lines CNL1/CNL2 in a plan view.  Cho does not quality as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819